Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

Agreement effective as of September 20, 2004, (the “Effective Date”), by and
between StoneMor GP, LLC, a Delaware limited liability company (the “Company”),
and Michael L. Stache (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive and the Company wish to enter into an employment
agreement upon the terms and conditions hereinafter stated.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

  1. Term of Employment

 

Commencing on the Effective Date, the Company shall employ the Executive, and
the Executive shall continue employment and shall serve the Company, in such
capacities, with such duties and authority, for such period, at such level of
compensation and with such benefits, and upon such other terms and subject to
such other conditions, as are hereinafter set forth. The term of the Executive’s
employment hereunder shall commence on the Effective Date and, unless previously
terminated as provided herein, shall continue in effect for one year from the
Effective Date (the “Employment Period”); provided, however, that the Employment
Period shall automatically be extended for successive one-year additional
periods unless, ninety (90) days prior to expiration of the Employment Period
(if extended and if applicable), the Company or the Executive shall have given
written notice to the other not to renew the Employment Period.

 

  2. Capacities, Duties and Authority

 

2.01. Effective on the Effective Date and throughout the Employment Period, the
Executive shall serve as Senior Vice President and Chief Operating Officer.

 

2.02. In his capacity as Senior Vice President and Chief Operating Officer of
the Company, the Executive shall have such authority, perform such duties,
discharge such responsibilities and render such services as are consistent with
the job and with directives from the Board of Directors of the Company
(“Company’s Board”).

 

2.03. The Executive shall render his services diligently, faithfully and to the
best of his ability, devoting thereto all of his business time, energy and
skills on an exclusive basis and, without the prior written consent of the
Company’s Board, the Executive shall not render services to or for the account
of himself or any other person, firm or corporation other than the Company.

 



--------------------------------------------------------------------------------

  3. Compensation

 

3.01. The Executive shall be paid a base salary during the Employment Period at
the annual rate of two hundred and fifty thousand Dollars ($250,000), payable in
accordance with the regular payroll practices of the Company. The Company’s
Board or its Compensation Committee (“Compensation Committee”) shall annually
review the Executive’s performance and determine, in its sole discretion,
whether or not to increase the Executive’s base salary and, if so, the amount of
such increase. The Executive’s base salary as in effect from time to time is
hereinafter referred to as the “Base Salary.”

 

3.02. The Executive shall be eligible for an annual bonus based upon
satisfaction of mutually agreed upon targets established by the Company and
approved by the Company’s Board or the Compensation Committee on or around
January 31 of each year for such year. The Executive may, at the Company’s
discretion, receive a bonus of up to 50% of base salary for meeting budgeted
goals if no such mutually agreed targets are established.

 

3.03. The Executive shall be entitled to participate in any of the Company’s
other discretionary bonus or performance-based bonus programs for senior
executives of the Company on such terms and conditions as determined in the
discretion of the Company’s Board or the Compensation Committee.

 

  4. Employee Benefit Programs

 

4.01. During the Employment Period, the Executive shall be entitled to vacation
and sick leave generally made available to executive personnel of the Company
and to participate in and have the benefit of all group life, disability,
dental, hospital, surgical and major medical insurance plans and programs and
other employee benefit plans and programs as generally are made available to
executive personnel of the Company pursuant to the terms of said plans.

 

4.02. During the Employment Period, the Executive shall be entitled to receive
or participate in fringe benefit arrangements generally made available to
executive personnel of the Company that provide automobile, club dues, tax
services and financial planning in accordance with the terms and conditions of
such arrangements as may be in effect from time to time.

 

  5. Stock Options, Restricted Stock and Other Stock Awards

 

5.01. The Executive shall be entitled to participate in any stock or unit
incentive plan adopted by the Company and approved by the Stockholders or
Unitholders of the Company. If a stock or unit program is adopted, the Executive
will receive an allotment (grant) commensurate with his level of responsibility
in relation to other grants as determined by the Company’s Board in its sole
discretion.

 

2



--------------------------------------------------------------------------------

5.02. During the Employment Period, the Executive shall be eligible to receive
grants of restricted stock or units and other stock or unit awards (“Stock
Awards”) in such amounts and subject to such terms as determined by the
Company’s Board in its sole discretion.

 

  6. Termination of Employment

 

6.01. The Executive’s employment hereunder shall terminate:

 

a. upon the death of the Executive;

 

b. upon the Disability of the Executive, which for the purposes of this
Agreement shall mean his inability because of physical or mental illness or
incapacity, whether partial or total, with or without reasonable accommodation,
to perform his duties under this Agreement, for a continuous period of at least
six (6) months or for an aggregate of one hundred eighty (180) days within any
twelve (12) month period; or

 

c. for Cause at the option of the Company, exercisable by or upon the authority
of the Company’s Board and effective immediately upon the giving by the Company
to the Executive of written notice of such exercise, which, for purposes of this
Agreement, shall mean:

 

i. the gross neglect or willful failure by the Executive to perform his duties
and responsibilities in all material respects as set forth in Paragraph 2.02
hereof, after a written demand for substantial performance is delivered to the
Executive by the Company’s Board which demand specifically identifies the manner
in which the Company’s Board believes that the Executive has not so performed
his duties and such failure is not cured within thirty (30) days after the
written notice thereof to the Executive by the Company’s Board;

 

ii. any act of fraud by the Executive, whether relating to the Company or
otherwise;

 

iii. the conviction or entry into a plea of nolo contendere by the Executive
with respect to any felony or misdemeanor (other than a traffic offense which
does not result in imprisonment);

 

iv. the commission by the Executive of any willful or intentional act (including
any violation of law) which materially injures the reputation or materially
adversely affects the business or business relationships of the Company; or

 

v. any willful failure or willful breach (not covered by any of clauses (i)
through (iv) above) of any of the material obligations of this Agreement.

 

For purposes of clauses (i), (iv) and (v) of this definition, no act, or failure
to act, on the Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s act, or failure to act, was in the best interest of
the Company.

 

3



--------------------------------------------------------------------------------

d. at the option of the Executive, effective ten (10) business days after the
end of the cure period provided below, (or such shorter period as the Company’s
Board may elect by giving written notice to the Executive), in the event that
the Executive has Good Reason, which for purposes of this Agreement shall mean
the occurrence at any time of any of the following without the Executive’s prior
written consent:

 

i. removal from the position of Senior Vice President and Chief Operating
Officer set forth in Section 2.01;

 

ii. the relocation of the Company’s principal office to a location outside a
75-mile radius of its current location in Bristol, Pennsylvania;

 

iii. the assignment of duties or responsibilities materially inconsistent with
those customarily associated with the position held by the Executive or which
materially impair the Executive’s abilities to perform his assigned duties or a
material diminution of the Executive’s position, authority, duties or
responsibilities (other than an isolated action that is not taken in bad faith
and is remedied by the Company promptly after receipt of written notice thereof
from the Executive);

 

iv. a reduction in the Executive’s Base Salary payable pursuant to Paragraph
3.01 hereof or a material reduction in the aggregate in the other material
benefits provided the Executive hereunder;

 

v. the failure by the Company to obtain an agreement from any successor to
assume and agree to perform this Agreement; or

 

vi. any willful failure or willful breach by the Company (not covered by any of
clauses (i) through (vi) above) of any of the material obligations of this
Agreement.

 

For purposes of clause (vi) of this definition, no act, or failure to act, on
the Company’s part shall be deemed “willful” unless done, or omitted to be done,
by the Company not in good faith and without reasonable belief that the
Company’s act, or failure to act, was in the best interest of the Company. For
the purposes of any clause of this definition, the Executive has five (5)
business days from the occurrence of any event mentioned herein to notify the
Company’s Board of his intent to exercise his right to declare a “Good Reason”.
If he fails to do so within five (5) business days, then the Executive will have
waived his rights hereunder with respect to such event. Upon receipt of such
notice, the Company has thirty (30) days within which to “cure” such event, if
curable, and if “cured” by the Company within such period, such event shall not
constitute a Good Reason for purposes of this Agreement.

 

4



--------------------------------------------------------------------------------

e. at the option of the Executive, for a reason other than Good Reason,
effective upon thirty (30) days of the giving of written notice of such
exercise.

 

6.02. Obligations of the Company upon Termination of Employment

 

a. Death. In the event of the Executive’s death during the Employment Period,
the Employment Period shall end as of the date of the Executive’s death and his
estate and/or beneficiaries, as the case may be, shall be entitled to the
following, as soon as practicable following the date of the Executive’s death:

 

i. Base Salary earned but not paid prior to the date of his death;

 

ii. payment for all accrued but unused vacation time up to the date of his
death;

 

iii. payment for any bonus earned but deferred for any year prior to the year in
which occurs the date of his death;

 

iv. a pro rata portion (based on the number of days worked) of the bonus payable
under any bonus program in effect for the year in which the Executive’s death
occurs; provided, however, that the performance goals established under the
applicable program with respect to the entire year in which the Executive’s
death occurs are met payable in due course pursuant to the terms of the plan;

 

v. immediate vesting of and lapsing of restrictions on all unvested Stock
Awards, if any, held by the Executive on the date of his death;

 

vi. immediate vesting of all Company stock options held by the Executive on the
date of his death, with such options remaining exercisable for the lesser of the
original option term or twelve (12) months from the date of the Executive’s
death;

 

vii. continuation of medical benefits for the Executive’s survivors covered by
said benefits, if any, for a period of two (2) years; and

 

viii. such additional benefits as may be provided by the terms of the then
existing plans, programs and/or arrangements of the Company.

 

b. Disability. If the Executive’s employment is terminated due to Disability
during the Employment Period, either by the Company or by the Executive, the
Employment Period shall end as of the date of the termination of the Executive’s
employment and the Executive shall be entitled to the following, as soon as
practicable following the date of termination:

 

i. Base Salary earned but not paid prior to the date of the termination of the
Executive’s employment;

 

5



--------------------------------------------------------------------------------

ii. payment for all accrued but unused vacation time up to the date of the
termination of the Executive’s employment;

 

iii. payment for any bonus earned but deferred for any year prior to the year in
which occurs the date of the termination of the Executive’s employment;

 

iv. a pro rata portion (based on the number of days worked) of the bonus payable
under any bonus program in effect for the year in which the Executive’s
termination of employment occurs; provided, however, that the performance goals
established under the applicable program with respect to the entire year in
which the Executive’s termination of employment occurs are met, payable in due
course pursuant to the terms of the plan;

 

v. immediate vesting of and lapsing of restrictions on all unvested Stock
Awards, if any, held by the Executive on the date of his Disability;

 

vi. immediate vesting of all Company stock options held by the Executive on the
date of his Disability, with such options remaining exercisable for the lesser
of the original option term or twelve (12) months from the date of the
Executive’s Disability;

 

vii. continuation of medical benefits, if any, for a period of two (2) years;
and

 

viii. such additional benefits as may be provided by the terms of the then
existing plans, programs and/or arrangements of the Company.

 

c. Cause. If the Company terminates the Executive’s employment for Cause, the
Executive shall be entitled to the following, within sixty (60) days following
the date of termination:

 

i. Base Salary earned but not paid prior to the date of the termination of his
employment;

 

ii. payment for all accrued but unused vacation time up to the date of the
termination of the Executive’s employment;

 

iii. payment for any bonus earned but deferred for any year prior to the year in
which occurs the date of the termination of the Executive’s employment; and

 

iv. such additional benefits as may be provided by the terms of the then
existing plans, programs and/or arrangements of the Company.

 

d. Without Cause or With Good Reason. If the Executive’s employment is
terminated by the Company (other than for Cause or Disability) or if the
Executive terminates his employment with Good Reason, the Employment Period
shall end as of the effective date of

 

6



--------------------------------------------------------------------------------

termination and the Executive shall be entitled to the following, within ten
(10) business days following the date of termination or such earlier date as may
be required by law:

 

i. Base Salary earned but not paid prior to the date of the termination of his
employment;

 

ii. payment for all accrued but unused vacation time up to the date of the
termination of the Executive’s employment;

 

iii. payment for any bonus earned but deferred for any year prior to the year in
which occurs the date of the termination of the Executive’s employment;

 

iv. any bonus payable pursuant to any bonus program, to the extent already
earned but not paid with respect to the year in which the Executive’s
termination of employment occurs

 

v. a lump sum amount equal to the product of Executive’s Base Salary (based on
the Base Salary in effect on the date of the termination of the Executive’s
employment, and in the case of a termination of employment by the Executive for
Good Reason due to a reduction in Base Salary under Paragraph 6.01(d)(iv), based
on the Base Salary in effect immediately prior to such reduction), multiplied by
a factor of 2.50;

 

vi. immediate vesting of and lapsing of restrictions on all unvested Stock
Awards, if any, held by the Executive on the date of the termination of his
employment;

 

vii. immediate vesting of all Company stock options held by the Executive on the
date of the termination of his employment, with all stock options remaining
exercisable until their expiration pursuant to the Stock Incentive Plan;

 

viii. continued participation, as if he were an employee, in the Company’s
medical, dental, hospitalization and life insurance plans, programs and/or
arrangements in which he was participating on the date of the termination of his
employment on the same terms and conditions as other executives under such
plans, programs and/or arrangements until the earlier of two (2) years; the
date, or dates, he receives substantially equivalent coverage and benefits under
the plans, programs and/or arrangements of a subsequent employer or the date or
dates on which such plans are terminated; provided, however, that should such
continued coverage not be allowed under the Company’s plans, Company shall pay
the Executive a lump sum payment, if any, in an amount equal to the amount that
the Company would have spent on Executive’s premiums for the same period; and

 

ix. such additional benefits as may be provided by the terms of the then
existing plans, programs and/or arrangements of the Company (other than any
severance payments payable under the terms of any benefit plan), including
outplacement services consistent

 

7



--------------------------------------------------------------------------------

with the Company’s then existing practice for senior executives or, if there is
no such then existing practice, consistent with the Company’s past practice for
senior executives.

 

e. Without Good Reason. If the Executive’s employment is terminated by the
Executive without Good Reason, the Executive shall be entitled to the following,
within 60 days following the date of termination or such earlier date as may be
required by law:

 

i. Base Salary earned but not paid prior to the date of the termination of his
employment;

 

ii. payment for all accrued but unused vacation time up to the date of the
termination of the Executive’s employment;

 

iii. payment for any bonus earned but deferred for any year prior to the year in
which occurs the date of the termination of the Executive’s employment; and

 

iv. such additional benefits as may be provided by the terms of the then
existing plans, programs and/or arrangements of the Company.

 

6.03. Any payment under Paragraph 6.02 hereof shall be in lieu of any other
severance, bonus or other payments (other than earned or vested benefits) to
which the Executive might then be entitled pursuant to this Agreement, any
benefit plan or program of the Company or any statutory, common law or other
claim, subject, in each case, to the execution by the Executive and delivery to
the Company of a comprehensive release of all claims related to his employment
or termination thereof in a form to be provided by the Company. The Company’s
obligations to make the payments under Paragraph 6.02 hereof, except in the case
of a termination for Cause, shall not otherwise be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the
Executive. The Executive acknowledges and agrees that in the event the parties
dispute whether the Executive shall be entitled to the payment hereunder, such
payment shall not be deemed to be earned or otherwise vest hereunder until such
time as the dispute is resolved in accordance with Paragraph 10.03 hereof.

 

6.04. Notwithstanding anything to the contrary herein, if the Company’s Board
has reason to believe that there are circumstances which, if substantiated,
would constitute Cause as defined herein, the Company immediately may suspend
the Executive from employment without notice for such period of time as shall be
reasonably necessary for the Company’s Board to ascertain whether such
circumstances are substantiated. During such suspension, the Executive shall
continue to be paid all compensation and provided all benefits hereunder;
provided, however, that if the Executive has been indicted or otherwise formally
charged by governmental authorities with any felony, the Company’s Board may in
its sole discretion, and without limiting the Company’s Board’s discretion to
terminate the Executive’s employment for Cause, suspend the Executive without
continuation of any compensation or benefits hereunder, pending final
disposition of such criminal charge(s). Upon receiving notice of any such
suspension, the Executive shall promptly leave the

 

8



--------------------------------------------------------------------------------

premises of the Company and remain off such premises and the premises of
StoneMor Operating LLC or any subsidiary thereof until further notice from the
Company’s Board.

 

  7. Covenants of the Executive

 

7.01. During the Employment Period and for a period of two (2) years thereafter,
the Executive will not, directly or indirectly:

 

a. solicit, entice, persuade or induce any employee, director, officer,
associate, consultant, agent or independent contractor of the Company to
terminate his or her employment or engagement by the Company to become employed
or engaged in competition with the Company by any person, firm, corporation or
other business enterprise other than a member of the Company, except in
furtherance of his responsibility during the Employment Period; or

 

b. authorize or assist in the taking of such action by any third party.

 

For purposes of this Paragraph 7.01, the terms “employee,” “director,”
“officer,” “associate,” “consultant,” “agent,” and “independent contractor”
shall include any person with such status at any time during the one (1) year
prior to the termination of the Executive’s employment and for one year
following the Executive’s termination of employment. The Executive shall not be
deemed to have violated the provisions of this Paragraph 7.01 by reason of an
isolated act, or failure to act, not taken in bad faith.

 

7.02. During the Employment Period and for a period of and one (1) year
thereafter, the Executive will not, directly or indirectly, engage, participate,
make any financial investment in, or become employed by or render advisory or
other services to or for any person, firm, corporation or other business
enterprise (the “Competing Enterprise”) which is engaged, directly or
indirectly, during the Employment Period or at the time of Executive’s
termination of employment, as the case may be, in any business of the type and
character engaged in or competitive with that conducted by the Company in any
state or marketing area in which the Company is doing business or is qualified
to do business. The foregoing covenant shall not be construed to preclude the
Executive from making any investments in the securities of any company, whether
or not engaged in competition with the Company, to the extent that such
securities are actively traded on a national securities exchange or in the
over-the-counter market in the United States or any foreign securities exchange
and, after giving effect to such investment, the Executive does not beneficially
own securities representing more than 5% of the combined voting power of the
voting securities of such company.

 

7.03. The covenant periods set forth in Paragraphs 7.01 and 7.02 may be
terminated earlier as determined by the Company’s Board, in its sole discretion,
if (i) the Executive’s employment is terminated other than for “Cause” as
defined in Paragraph 6.01(c) and (ii) the Executive’s termination of employment
does not occur within thirty (30) days of a “Change in Control.” For purposes of
this Paragraph 7.03, a “Change in Control” is defined as (i) a bona fide sale of
all of the ownership interest of all or substantially all of the assets of the
Company to any person or entity other than an affiliate; or (ii) a merger,
reorganization, consolidation, or other

 

9



--------------------------------------------------------------------------------

transaction where more than 50% of the combined voting power of the equity
interests in the Company ceases to be owned by persons or affiliates of persons
including who own such interests at the Effective Date of this Agreement; or
(iii) acquisition of forty (40%) percent of equity interests of the Company by
any person not currently part of Company ownership except where the person is an
Employee Benefit Fund or one who effects the purchase at the request of or with
approval of the Company Board.

 

7.04. During the Employment Period and thereafter without limit as to time, the
Executive will not (other than in the regular course and in furtherance of the
Company’s business) divulge, furnish or make available to any person any
knowledge or information with respect to the business or affairs of the Company
which is confidential, including, without limitation, “know-how,” trade secrets,
customer lists, pricing policies, operational methods, marketing plans or
strategies, product development techniques or plans, business acquisition or
disposition plans, new personnel employment plans, methods, technical processes,
designs and design projects, inventions and research projects and financial
budgets and forecasts of the Company except (1) information which at the time is
available to others in the business or generally known to the public other than
as a result of disclosure by the Company not permitted hereunder, and (2) when
required to do so by a court of competent jurisdiction, by any governmental
agency or by any administrative body or legislative body (including a committee
thereof) with purported or apparent jurisdiction to order the Executive to
divulge, disclose or make accessible such information. All memoranda, notes,
lists, records, electronically stored data, recordings or videotapes and other
documents (and all copies thereof) made or compiled by the Executive or made
available to the Executive (whether during his employment by the Company or by
any predecessor thereof) concerning the business of the Company or any
predecessor thereof shall be the property of the Company and shall be delivered
to the Company promptly upon the termination of the Employment Period.

 

7.05. The Executive acknowledges that all developments, including, without
limitation, inventions, patentable or otherwise, trade secrets, discoveries,
improvements, ideas and writings that alone or jointly with others the Executive
may conceive, make, develop or acquire during the period of his employment by
the Company and any predecessor thereof (collectively, the “Developments”), are
and shall remain the sole and exclusive property of the Company and the
Executive hereby assigns to the Company all of his right, title and interest in
all such Developments. The Executive shall promptly and fully disclose all
future Developments to the Company’s Board, and, at any time upon request and at
the expense of the Company, shall execute, acknowledge and deliver to the
Company all instruments that the Company shall prepare, give evidence, and take
all other actions that are necessary or desirable in the reasonable opinion of
the Company’s counsel, to enable the Company to file and prosecute applications
for and to acquire, maintain and enforce all letters patent, trademark
registrations or copyrights covering the Developments in all countries in which
the same are deemed necessary.

 

7.06. The Executive acknowledges that the services to be rendered by the
Executive are of a special, unique and extraordinary character and, in
connection with such services, the Executive will have access to and be
furnished with confidential information vital to the Company’s

 

10



--------------------------------------------------------------------------------

business and that irreparable injury would be sustained by the Company in the
event of his breach of any of the covenants contained in this Paragraph 7, which
injury could not be remedied adequately by the recovery of damages in an action
at law. Accordingly, the Executive agrees that, upon a breach or threatened
breach by him of any of such covenants, the Company shall be entitled, in
addition to and not in lieu of any and all other remedies, to an injunction to
be issued by any court of competent jurisdiction restraining the commission or
continuance of any such breach or threatened breach upon minimal bond, with or
without surety, and that such an injunction will not work an undue hardship on
him. The Executive acknowledges that the covenant periods set forth in this
section shall be extended by the period of any breach by the Executive. Further,
any proven breach by the Executive shall result in the forfeiture of any
remaining payments of benefits due to the Executive hereunder.

 

7.07. The provisions of this Paragraph 7 shall survive the termination of this
Agreement, without regard to the reasons therefore.

 

7.08. If any court determines that any of the provisions of this Paragraph 7 is
invalid or unenforceable, the remainder of such provisions shall not thereby be
affected and shall be given full effect without regard to the invalid
provisions. If any court construes any of the provisions of this Paragraph 7, or
any part thereof, to be unreasonable because of the duration of such provision
or the geographic scope thereof, such court shall have the power to reduce the
duration or restrict the geographic scope of such provision and to enforce such
provision as so reduced or restricted.

 

  8. Reimbursement of Business Expense

 

During the Employment Period, the Executive is authorized to incur reasonable
business expenses in carrying out his duties and responsibilities under the
Agreement, and the Company shall promptly reimburse him for all such reasonable
business expenses incurred in connection with carrying out the business of the
Company, subject to documentation in accordance with the Company’s policy.

 

  9. Indemnification

 

To the fullest extent permitted by law and the Company’s by-laws, the Company
shall promptly indemnify the Executive for all amounts (including, without
limitation, judgments, fines, settlement payments, losses, damages, costs and
expenses (including reasonable attorneys’ fees)) incurred or paid by the
Executive in connection with any action, proceeding, suit or investigation
arising out of or relating to the performance by the Executive of services for
(or acting as a fiduciary of any employee benefit plans, programs or
arrangements of) the Company, including as a director, officer or employee of
the Company. The Company also agrees to maintain a director’s and officers’
liability insurance policy covering the Executive to the extent the Company
provides such coverage for its other executive officers. Notwithstanding any
other provision of this Agreement, the provisions of this Paragraph 9 shall
survive any termination or expiration of this Agreement.

 

11



--------------------------------------------------------------------------------

  10. Miscellaneous

 

10.01. This Agreement is intended to be performed in, and shall be construed and
enforced in accordance with the laws of, the State of Delaware without reference
to principles of conflict of laws. The parties consent to the jurisdiction of
the federal and state courts, whichever is applicable, located in said state.

 

10.02. Upon the Effective Date, this Agreement shall incorporate the complete
understanding and agreement between the parties with respect to the subject
matter hereof and supersede any and all other prior or contemporaneous
agreements, written or oral, between the Executive and the Company or any
predecessor thereof with respect to such subject matter. No provision hereof may
be modified or waived except by a written instrument duly executed by the
Executive and the Company with the express approval of the Company’s Board or
the Compensation Committee.

 

10.03. Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration conducted in Philadelphia,
Pennsylvania under the National Rules for the Resolution of Employment Disputes
then prevailing of the American Arbitration Association and such submission
shall request the American Arbitration Association to: (i) appoint an arbitrator
experienced and knowledgeable concerning the matter then in dispute who is a
member of the National Academy of Arbitrators; (ii) require the testimony to be
transcribed; (iii) require the award to be accompanied by findings of fact and a
statement of reasons for the decision; and (iv) request the matter to be handled
on an expedited basis. The determination of the arbitrator, which shall be based
upon an interpretation of this Agreement, shall be final and binding and
judgment may be entered on the arbitrator’s award in any court having
jurisdiction. All costs of the American Arbitration Association and the
arbitrator shall be borne by the Company, unless the position advanced by the
Executive is determined by the arbitrator to be frivolous in nature.

 

10.04. The Executive acknowledges that before entering into this Agreement he
has received a reasonable period of time to consider this Agreement and has had
sufficient time and an opportunity to consult with any attorney or other advisor
of his choice in connection with this Agreement and all matters contained
herein, and that he has been advised to do so if he so chooses. The Executive
further acknowledges that this Agreement and all terms hereof are fair,
reasonable and are not the result of any fraud, duress, coercion, pressure or
undue influence exercised by the Company, that he has approved and entered into
this Agreement and all of the terms hereof on his own free will, and that no
promises or representations have been made to him by any person to induce him to
enter into this Agreement other than the express terms set forth herein.

 

10.05. The Company shall be entitled to deduct and withhold from all
compensation payable to the Executive pursuant to this Agreement all amounts
required to be deducted and withheld therefrom pursuant to any present or future
law, regulation or ordinance of the United States of America or any state or
local jurisdiction therein or any foreign taxing jurisdiction.

 

12



--------------------------------------------------------------------------------

10.06. Paragraph headings are included in this Agreement for convenience of
reference only and shall not affect the interpretation of the text hereof.

 

10.07. Any and all notices, demands or other communications to be given or made
hereunder shall be in writing and shall be deemed to have been fully given or
made when personally delivered, or on the third business day after mailing from
within the continental United States by registered mail, postage prepaid,
addressed as follows:

 

If to the Company:

 

155 Rittenhouse Circle

Bristol, PA 19007

 

Attention: Lawrence Miller, President & CEO

 

If to the Executive:

 

__________________

__________________

 

Either party may change the address to which any notices to it shall be sent by
giving to the other party written notice of such change in conformity with the
foregoing.

 

10.08. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which together shall constitute one and
the same instrument.

 

10.09. This Agreement may be assigned by the Company to, and shall inure to the
benefit of, any successor to substantially all the assets and business of the
Company as a going concern, whether by merger, consolidation or purchase of
substantially all of the assets of the Company or otherwise, provided that such
successor shall assume the Company’s obligations under this Agreement. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

10.10. The Company shall be deemed to have performed its obligations to make
payments or provide benefits to the Executive under this Agreement if it has
caused such payments to be made or benefits to be provided.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Executive has executed this
Agreement as of the Effective Date.

 

STONEMOR GP, LLC

By:

 

/s/    Lawrence Miller

Name:

 

Lawrence Miller

Title:

 

President and Chief Executive Officer

 

MICHAEL L. STACHE

 

/s/    Michael L. Stache

 

14